UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1777



EDWARD JUNIOR CLARK,

                                              Plaintiff - Appellant,

          versus


QUEEN CITY RECOVERY; CARLYLE BRITT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-372-3-MU)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Affirmed by unpublished per curiam opinion.


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Edward Junior Clark, Appellant Pro Se. Michael David Bland, WEAVER,
BENNETT & BLAND, P.A., Matthews, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Edward Junior Clark appeals the district court’s order dis-

missing his civil action for lack of subject matter jurisdiction.

We have reviewed the record and the district court’s opinion and

find no reversible error.        Accordingly, we affirm on the reasoning

of the district court.         Clark v. Queen City Recovery, No. CA-00-

372-3-MU (W.D.N.C. May 9 & 10, 2001).         We dispense with oral argu-

ment   because   the   facts    and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    AFFIRMED




                                       2